Title: General Orders, 13 March 1783
From: Washington, George
To: 


                        
                             Thursday March 13th 1783.
                            Parole Albany.
                            Countersigns Bedford, Clinton.
                        
                        For the day tomorrow Major Rice.
                        For duty the Jersey Regiment.
                        Brigade Quarter Master—York Brigade.
                        At the General court martial of which Colo. Michael Jackson is President—Serjeant John Blasdell of Captain
                            Freys Compy in the Hampshire regiment, charged with breaking open the Cloathing Stores at Newburgh in the night of the 7th
                            instant and stealing from thence a number of shoes and boots. & Moses Lee a soldier in Captain Cushings Company 1
                            Massa. regiment "charged with assisting in and conniving at the above mentioned theft, being on duty as a Sentinel at the
                            same time—were tried. 
                        The Court find Serjeant Blasdell guilty of breaking open the Cloathing store and stealing shoes from
                            thence—the prisoner Lee, not guilty—the Court sentence serjeant Blasdell to be reduced to a private sentinel and to
                            receive twenty five lashes on his naked back each morning for four mornings successively, amounting in the whole to one
                            hundred lashes, his Crime being in breach of Art 5th section 18th of the Articles of war. The Commander in chief approves
                            the foregoing sentences—and orders that serjeant Blasdell receive his punishment in the different Lines of the Army of the
                            Cantonment vizt twenty five lashes in the Hampshire—twenty five Lashes in the York—twenty five Lashes in the Jersey and
                            twenty five lashes in the Massachusetts Lines.
                        The following Resolutions of Congress have been lately received by the Commander in Chief and are now made
                            public for the information of the Army.
                        By the United States in Congress assembled
                        January 25th 1783
                        The Grand Committe consisting of a member from each state, report that they have considered the contents of a
                            memorial presented by the Army and find that they comprehend five different Articles. 

                        
                            
                                
                                1st
                                 
                                present pay.
                            
                            
                                
                                2d
                                
                                a settlement of accounts of the Arrearages of pay & security for what is due.
                            
                            
                                
                                3d
                                
                                a Commutation of the half pay allowed by different Resolutions of Congress, for an equivalent in gross.
                            
                            
                                
                                4th
                                
                                a settlement of the accounts of deficiencies of Rations and compensation.
                            
                            
                                
                                5th
                                
                                a settlement of the accts of deficiencies of Cloathing & compensation.
                            
                        

                        whereupon—Resolved, as to the first, that the Superintendent of Finance be directed conformable to the
                            Measures already taken for that purpose, as soon as the state of the Public Finances will permit to make such payment and
                            in such manner as he shall think proper, till the further order of Congress.
                        Resolved With respect to the second Article, so far as relates to the settlement of accounts, that the
                            several states be called upon to compleat without delay the settlements with their respective Lines of the Army up to the
                            first day of August 1780 and that the Superintendent of Finance be directed to take such measures as shall appear to him
                            most proper for effecting the settlement from that period.
                        As to what relates to the providing Security for what shall be found due on such settlement.
                        Resolved That the Troops of the United States in common with all Creditors of the same have an undoubted
                            right to expect such security, & that Congress will make every effort in their power to obtain from the respective
                            states substantial funds, adequate to the object of funding the whole debt of the United states, and will enter upon an
                            immediate and full consideration of the nature of such funds and the most likely mode of obtaining them.
                        Ordered that the remainder of the report be referred to a Committee of five.
                    